DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.


Claims 1 through 3 are rejected under 35 U.S.C. 103 as being unpatentable over Dan (US 20200023521 A1) in view of Watts (US 20160282126 A1).

In regards to claim 1, Dan discloses an annotation device (Fig. 1) comprising: 
an image-capturing device that image-captures one or more object and acquires an image (Fig. 8);
a robot that moves the image-capturing device (Dan [0005]: “In the picking operation, the vision sensor measures the position and the orientation of the workpiece. Then, by using the measured position and orientation of the workpiece, the position and the orientation of a robot hand attached to the leading end of a robot arm is corrected for allowing the robot hand to pick the workpiece” where “workpiece” reads on object) or the object so that the object enters an image-capturing range of the image-capturing device (note that the camera is within the inside of the hand therefore it will move the image capturing device); 
a control unit that controls movement of the robot (Dan [0054]: “The position and the orientation of the robot arm 11 is controlled, depending on a command value transmitted by the robot control unit); 
a designation unit that designates a position of the object in an image coordinate system of the image captured by the image-capturing device, a position of the object in a sensor coordinate system with a position of the image capturing device as a reference (Dan [0123]: “by using position data of the workpiece 51 and the reference markers 41 to 44 measured by using the calibration data and the image captured by the fixed camera 2, the position and the orientation of the workpiece in the robot coordinate system R can be obtained with high accuracy” where “workpiece” reads on object), or a position of the object in a robot coordinate system with the robot as a reference; 
a coordinate processing unit configured to convert the position of the object in the image coordinate system or the position of the object in the sensor coordinate system into the position of the object in the robot coordinate system (Dan [0005]: “to transform a measurement value obtained in the vision-sensor coordinate system, into a measurement value in the robot coordinate system” where “measurement value obtained” reads on the coordinate value of the position of an object within the coordinate systems), and configured to convert the position of the object in the robot coordinate system into the position of the object in the image coordinate system or the position of the object in the sensor coordinate system (Dan [0005]: “calibrating the relationship between the robot coordinate system and the vision-sensor coordinate system, that is, obtaining calibration data used to perform the coordinate transformation between the two coordinate system” where the “calibration data” reads on data of the position of an object ); and
a storage unit that stores a position of the object in the robot coordinate system acquired based on a designation of the designation unit (Dan [0068]: “by using position data of the workpiece 51 and the reference markers 41 to 44 measured by the camera control unit 711 and the calibration data used to perform the coordinate transformation between the robot coordinate system R and the marker coordinate system M. The calibration data between the robot coordinate system R and the marker coordinate system M is calculated by a calibration calculation unit 714, and stored in the ROM 72 or the RAM 73” where “workpiece” reads on object), 
wherein the control unit controls the robot (Dan [0054]: “the robot arm 11 is controlled, depending on a command value transmitted by the robot control unit”) so as to29 acquire a learning image of a plurality of the objects, each having a different positional relationship between the image capturing device and the object (Dan [0073]: "when the internal and external parameters of the stereo camera 2 are calibrated, a plurality of images of an object used for the calibration is captured by the stereo camera 2, with the position and the orientation of the object being varied. The object is provided with an image pattern with predetermined size and shape. Then image processing is performed on the images captured by the monocular cameras 21 and 22, to determine the positions of feature points of the images of the object" where to determine the position from the images reads on learning images), and 
wherein the storage unit converts the position of the object in the robot coordinate system into the position of the object in the image coordinate system at the time of image- capturing (Dan [0005]: “to transform a measurement value obtained in the vision-sensor coordinate system, into a measurement value in the robot coordinate system in which the robot arm is controlled. Here, calibrating the relationship between the robot coordinate system and the vision-sensor coordinate system, that is, obtaining calibration data used to perform the coordinate transformation between the two coordinate systems” where “measurement value obtained” reads on the coordinate value of the position of an object within the coordinate systems and where the “calibration data” reads on data of the position of an object ) or the position of the object in the sensor coordinate system (Dan [0005]), and 
Dan discloses all of the elements of claim 1 as discussed above however does not explicitly disclose storing a position thus converted together with the learning image.  However, Watts teaches storing a position thus converted together with the learning image (Watts [Fig. 10]: Steps 1010 - 1060 where a “plurality of positions of features” within its region of mapping environments reads on the positional data of an object within its coordinate systems; Furthermore, where assigning the positional data labels on the region of mapping environments “are the same as the corresponding positions” in their respective transformations of the mapping regions reads on storing a position thus converted together with the learning image).  
Dan and Watts are analogous art because they are in the same field of endeavor, an image capturing annotation device that encompasses coordinate system data of an object. Therefore, it would have been obvious to one of ordinary skill in the art, at the time of filing, to modify the claimed invention of Dan’s to further incorporate the transforming and labeling between the coordinate systems of Watts, to improve the accuracy of an objects positional relationship amongst the coordinate systems. The suggestion/motivation to combine is that an image capturing annotation device which includes transforming and labeling between the coordinate systems, would be capable of optimizing the accuracy of positional data of the object and improving the performance of the device.

In regards to claim 2, modified Dan discloses the annotation device according to claim 1 (Fig. 1), further comprising a gripping portion that grips the object (Dan [0057]: The robot hand 12 has a mechanism to pick the workpiece… the robot control device 6 can control opening and closing of fingers 121 and 122 of the robot hand” where “workpiece” reads on object), 
wherein the control device makes the positional relationship between the image-capturing device and the object different (Dan [0015]: “The robot system is configured to control a robot to handle a workpiece… The control device is configured to calculate a relative positional relationship between the workpiece and the robot in accordance with the image of the marker and the workpiece captured by the imaging device” where “workpiece” reads on object) by changing a position, a posture, or both of the object while gripping the object by the gripping portion (Dan [0051]: “the robot hand 12 tries to hold the workpiece 51 on the tray 5, the position of the workpiece 51 may change… the position and the orientation of the robot arm 11 is required to be corrected by measuring the position of the workpiece 51 by using the fixed camera… the fixed camera 2 is within a range in which the robot arm 11 can move” where “workpiece” reads on object), and acquires the learning image ([0073]: " a plurality of images of an object used for the calibration is captured…Then image processing is performed on the images captured by the monocular cameras 21 and 22, to determine the positions of feature points of the images of the object" where to determine the position from the images reads on learning images).

Claim 3 is rejected under 35 U.S.C. 103 as being unpatentable over Dan (US 20200023521 A1) in view of Watts (US 20160282126 A1) and in further view of Sakaguchi (US 20170139407 A1).
In regards to claim 3, modified Dan discloses the annotation device according to claim 1 (Fig. 1), wherein a learning model is generated based on learning data including the learning image stored in the storage unit, and information indicating a position of the object associated with the learning image (Dan [0073]: "when the internal and external parameters of the stereo camera 2 are calibrated, a plurality of images of an object used for the calibration is captured by the stereo camera 2, with the position and the orientation of the object being varied. The object is provided with an image pattern with predetermined size and shape. Then image processing is performed on the images captured by the monocular cameras 21 and 22, to determine the positions of feature points of the images of the object" where determining is functionally equivalent to learning; also see [0088]: “Then the image processing device 7 reads the internal and external parameters of the hand camera 8 stored in the ROM 72… and transforms the positions of the reference markers 41 to 44 in the coordinate systems”), and 

Modified Dan discloses all of the elements of claim 3 as discussed above however, does not explicitly disclose in a case in which it is determined that image detection processing using the learning model does not satisfy a performance requirement, the annotation device newly acquires the learning image and the information indicating the position of the object. However, Sakaguchi teaches in a case in which it is determined that image detection processing using the learning model does not satisfy a performance requirement, the annotation device newly acquires the learning image and the information indicating the position of the object (Sakaguchi [0048]: “To enable the pick-and-place operation of the robot 210, an imaging unit 222 captures an image of an imaging area defined on a part of the conveyor 230, and a visual sensor 220 performs image measurement including measurement of the image data representing the image captured by the imaging unit 222 and obtains the measurement results including information about the position and the orientation of the workpiece” where workpiece reads on object) also see [0089]: “When reading of the designated pieces of image data has not been complete (No in step S18), the processing in step S12 and subsequent steps is repeated” also see [0092]: “When the preliminary obtained image data group 140 has an insufficiently long duration or an insufficient number of frames to perform the simulation, the image data group 140 may be input repeatedly. In step S18, the image data may be input repeatedly from the beginning part after reading of the designated pieces of image data is complete. The simulation may then be stopped when the simulation for the preset time or for the preset number of frames is complete. In other words, the simulation may be stopped when satisfying any predefined condition other than the condition that reading of the pieces of image data is complete”). 
Modified Dan and Sakaguchi are analogous art because they are in the same field of endeavor, an image capturing device that encompasses coordinate system data of an object. Therefore, it would have been obvious to one of ordinary skill in the art, at the time of filing, to modify the claimed invention of modified Dan’s to further incorporate a detection mechanism in the annotation device to acquire new images of Sakaguchi, in order to improve the accuracy of an objects coordinate data information. The suggestion/motivation to combine is that an image capturing annotation device which includes a detection mechanism described above, would be capable of optimizing the accuracy of positional data of the object and improving the performance of the device.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to HUSHMEEN J KHAN whose telephone number is (571)272-1431. The examiner can normally be reached Telework: Typically Monday-Friday 7:30am to 5:00pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jeff Burke can be reached on 571-270-3844. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/HUSHMEEN J KHAN/Examiner, Art Unit 3664                                                                                                                                                                                                        

/JEFF A BURKE/Supervisory Patent Examiner, Art Unit 3664